  UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK                                                              Index No.      l:19-CV-02997-JSR
                                                                                                                                                 04/04/2019
                                                                                                                                                     Calendar No.
   JONATHAN SILVERMAN                                                                                          Plainti.ff(s) Petitioner(s)
                                                                  against                                                                       ~ AFFIDAVIT
                                                                                                                                                     OF
    PAYWARD, INC., ET AL.
STATE OF DELAWARE, COUNTY OF: NEW CASTLE
                                                        Defendant)s) Respondent(s)
----==-----:--:---------=----=-------=---=-=c:--:=---------------------~----       r
                                                                                  ss. :
                                                                                                                                                  SER VICE
        The undersigned, being sworn, says: Deponent is not a party herein, is over 18 years of age and resides at Wilmington, DE

On 4/9/19                                     at 3 :30 p .M., at C/0 HARVARD BUSINESS SERVICES, INC., 16192 COASTAL IBGHWAY, LEWES, DE 19958
deponent served the within
           :81 summons and complaint
           D subpoena duces tecum
           C1 citation                   D
on                                                                                    ~ defendant        CJ witness    hereinafter called      therein
    INFINITUDE, LTD.                                                                 D respondent                        the recipient          lamed
  INDIVIDUAL       by delivering a true copy of each to said recipient personally; deponent knew the person so served to be the person described as
      1. 0          said recipient therein.
CORPORATION        a DELAWARE                     corporation, by delivering thereat a true copy of each to   LISA KLINE
      2~           personally, deponent knew said corporation so served to be the corporation, described in same as said recipient and knew said
                   individual to be MANAGING AGENT                                                             thereof
   SUITABLE
                   by delivering thereat a true copy ofeach to                                                            a person of suitable age and
 AGE PERSON        discretion. Said premises is recipient's D actual place of business D dwelling place D usual place of abode within the state.
      3.0          by affixing a true copy of each to the door of said premises, which is recipient's D actual place of business C dwelling place
 AFFIXING TO       D usual place of abode within the state. Deponent was unable, with due diligence to find recipient or a person of suitable age
  DOOR, ETC.       and discretion, thereat, having called there
      ,.□


  MAILING TO
  RESIDENCE
                  Deponent talked to                                             at said premises who stated that recipient D lived D worked there.
USE WITH 3 OR 4   Within 20 days of such delivery or affixing, deponent enclosed a copy of same in a postpaid envelope properly addressed to recipient
     SA. □        at recipient's last known residence, at                                                                              and deposited
                  said envelope in an official depository under exclusive care and custody of the U.S. Postal Service within New York State.
  MAILING TO
   BUSINESS
                  Within 20 days of such delivery or affixing, deponent enclosed a copy of same in a first class post paid envelope properly
USE WITH 3 OR 4   addressed to recipient at recipient's actual place of business, at
     5B. □                                                in an official depository under the exclusive care and custody of the U.S. Postal Service
                  within New York State. The envelope bore the legend "Personal and Confidential" and did not indicate on the outside thereof,
                  by return address or otherwise, that the communication was from an attorney or concerned an action against the recipient.
 DESCRIPTION      0 Male        :81 White Skin     O Black Hair         C White Hair □ 14-20 Yrs.             0 Under S'       0 Under 100 Lbs.
       ~          ~ Female O Black Skin            :81 Brown Hair C Balding                □ 21-3S Yrs.       0 S'0"-5'3" □ 100- 130 Lbs.
                                D Yellow Skin      D Blonde Hair C Mustache                :81 36-SO Yrs.     ~ 5'4"-5'8"      ~ 131-160 Lbs.
                                D Brown Skin       D Gray Hair          '.:::; Beard       D 51-65 Yrs.       D 5'9"-6'0" 0 161-200 Lbs.
                                D Red Skin         D Red Hair           D Glasses          D Over 65 Yrs. [- I Over 6'         Q Over 200 Lbs.
                  Other identifying features:
 □

   WITNESS
    FEES          $                     the authorizing traveling expenses            D was paid (tendered) to the recipient
       □                                and one days' witness fee:                                                                ----------
                                                                                      D was mailed to the witness with subpeona copy.
                  I asked the person spoken to whether recipient was in active military service of the United States or of the State of New York in any capacity
   IIILITARY      whatever and received a negative reply. Recipient wore ordinary civilian clothes and no military uniform. The source of my information
   SERVICE        and the grounds of my belief are the conversations and observations above narrated. Upon information and belief I aver that the recipient is not
       □          in military service of New York State or of the United States as that term is defined in either the State or in the Federal statutes.

 Sworn to before me o
                                                                                                                           License No.


                                                                                                    GRANVILLE MORRIS
